Name: Commission Regulation (EC) NoÃ 259/2007 of 9 March 2007 amending Regulation (EC) NoÃ 2805/95 fixing the export refunds in the wine sector
 Type: Regulation
 Subject Matter: agricultural activity;  trade policy;  beverages and sugar
 Date Published: nan

 10.3.2007 EN Official Journal of the European Union L 71/6 COMMISSION REGULATION (EC) No 259/2007 of 9 March 2007 amending Regulation (EC) No 2805/95 fixing the export refunds in the wine sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular the second subparagraph of Articles 63(3) and 64(5) thereof, Whereas: (1) Pursuant to Article 63(1) of Regulation (EC) No 1493/1999, to the extent necessary to enable the products listed in Article 1(2)(a) and (b) of that Regulation to be exported on the basis of the prices for those products on the world market and within the limits of the Agreements concluded in accordance with Article 300 of the Treaty, the difference between those prices and the prices in the Community may be covered by an export refund. (2) Export refunds may be set to cover the competitive gap between Community and third country's exports. Community exports to certain close destinations and to third countries granting Community products a preferential import treatment are currently in a particular favourable competitive position. Therefore, refunds for exports to those destinations should be abolished. (3) Commission Regulation (EC) No 2805/95 (2) should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wines, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 2805/95 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 16 March 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 March 2007. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ L 291, 6.12.1995, p. 10. Regulation as last amended by Regulation (EC) No 1418/2006 (OJ L 237, 27.9.2006, p. 38). ANNEX ANNEX Product code Destination Unit of measurement Amount of refund 2009 69 11 9100 W01 EUR/hl 28,448 2009 69 19 9100 W01 EUR/hl 28,448 2009 69 51 9100 W01 EUR/hl 28,448 2009 69 71 9100 W01 EUR/hl 28,448 2204 30 92 9100 W01 EUR/hl 28,448 2204 30 94 9100 W01 EUR/hl 7,537 2204 30 96 9100 W01 EUR/hl 28,448 2204 30 98 9100 W01 EUR/hl 7,537 2204 21 79 9100 W02 EUR/hl 3,906 2204 21 80 9100 W02 EUR/hl 4,719 2204 21 84 9100 W02 EUR/hl 5,334 2204 21 85 9100 W02 EUR/hl 6,446 2204 21 79 9200 W02 EUR/hl 4,572 2204 21 80 9200 W02 EUR/hl 5,524 2204 21 79 9910 W02 EUR/hl 2,749 2204 21 94 9910 W02 EUR/hl 10,388 2204 21 98 9910 W02 EUR/hl 10,388 2204 29 62 9100 W02 EUR/hl 3,906 2204 29 64 9100 W02 EUR/hl 3,906 2204 29 65 9100 W02 EUR/hl 3,906 2204 29 71 9100 W02 EUR/hl 4,719 2204 29 72 9100 W02 EUR/hl 4,719 2204 29 75 9100 W02 EUR/hl 4,719 2204 29 62 9200 W02 EUR/hl 4,572 2204 29 64 9200 W02 EUR/hl 4,572 2204 29 65 9200 W02 EUR/hl 4,572 2204 29 71 9200 W02 EUR/hl 5,524 2204 29 72 9200 W02 EUR/hl 5,524 2204 29 75 9200 W02 EUR/hl 5,524 2204 29 83 9100 W02 EUR/hl 5,334 2204 29 84 9100 W02 EUR/hl 6,446 2204 29 62 9910 W02 EUR/hl 2,749 2204 29 64 9910 W02 EUR/hl 2,749 2204 29 65 9910 W02 EUR/hl 2,749 2204 29 94 9910 W02 EUR/hl 10,388 2204 29 98 9910 W02 EUR/hl 10,388 NB: The product codes and the A  series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1), as last amended by Regulation (EC) No 1854/2006 (OJ L 361, 24.12.2006, p. 1). The numeric destination codes are set out in Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). The other destinations are defined as follows: W01 : Libya, Nigeria, Cameroon, Gabon, Saudi Arabia, United Arab Emirates, India, Thailand, Vietnam, Indonesia, Malaysia, Brunei, Singapore, Philippines, China, Hong Kong SAR, South Korea, Japan, Taiwan, Equatorial Guinea. W02 : All destinations, with the exception of: America, Australia, Algeria, Marocco, Tunisia, South Africa, Albania, Bosnia-Herzegovina, Croatia, Israel, Serbia, Montenegro, Kosovo, Switzerland, the former Yugoslav Republic of Macedonia, Turkey, Andorra, Gibraltar, Ceuta, Melilla, Holy See (Vaticans City State), Liechtenstein, the Communes of Livigno and Campione d'Italia, Heligoland, Greenland, Faeroe Islands and the areas of the Republic of Cyprus in which the government of the Republic of Cyprus does not exercise effective control.